J-S20021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                          Appellee

                     v.

THOMAS SIDERIO

                          Appellant                  No. 1571 EDA 2019


     Appeal from the Judgment of Sentence entered January 25, 2019
          In the Court of Common Pleas of Philadelphia County
             Criminal Division at No: CP-51-CR-0008742-2017

BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY STABILE, J.:                        FILED OCTOBER 19, 2020

      Appellant, Thomas Siderio, appeals from the judgment of sentence the

Court of Common Pleas of Philadelphia County imposed on January 25, 2019.

Counsel has filed a brief and petition to withdraw pursuant to Anders v.

California, 386 U.S. 738 (1967) and Commonwealth v. Santiago, 978 A.2d
349 (Pa. 2009). We grant counsel’s petition to withdraw and affirm Appellant’s

judgment of sentence.

      The trial court summarized the relevant factual background as follows:

      Shortly after midnight, in the early morning of April 1, 2017,
      [Appellant] arrived at the Uncut Lounge, a club located at 3017 N
      22nd Street in Philadelphia, in order to meet his best friend Daquan
      Foster, for a night out. [Appellant] arrived with his cousin, Joseph
      Hastings, his girlfriend, Yarissa Rivera, his friend, Brian Johnson,
      and Johnson’s girlfriend. While [Appellant] was drinking in the
      club, Johnson approached him and told him that Foster was in a
      fight in the back of the club. [Appellant] attempted to go to the
      back of the club to see what was going on, but people were
      pushing and shoving and [Appellant] could not find Foster. As a
J-S20021-20


     result, [Appellant] decided to leave the club, retrieve a gun that
     he had left in the trunk of his friend’s car, and then return to the
     club to help Foster. When he got to the car he also grabbed a
     hoody from the car and pulled the hood up over his head in an
     effort to conceal his identity. [Appellant] did not have a license to
     carry the firearm.

     By the time [Appellant] got back to the club with his gun, Foster
     was out of the bar and in the street.           When Foster saw
     [Appellant]’s gun, Foster told [Appellant] that the fight was over,
     and both started running from the scene. At that time, Steven
     Busch, a security guard from the club, saw [Appellant] with the
     gun, and yelled out, “gun” to his partner, Mikal Crump. Both
     security guards then began firing at [Appellant]. One of the
     bullets they fired at [Appellant] struck and killed Hastings, who
     was out on the street following [Appellant]. At the same time,
     [Appellant], hearing gunshots, fired his gun, striking a parked car
     that contained Joseph Hickson, Jalil Caesar, and Clinton Cotton.
     As a result, the car window was shot out and Caesar was shot in
     the leg. During the exchange of gunfire, [Appellant] was shot in
     the back.

Trial Court Opinion, 9/18/19, at 2-3 (citations to the record omitted). The

trial court summarized the procedural history as follows.

     On November 30, 2018, following a trial,

     [Appellant] was convicted of one count each of carrying a firearm
     without a license (18 Pa.C.S. § 6106) and carrying a firearm on a
     public street in Philadelphia (18 Pa.C.S. § 6108). [Appellant] was
     acquitted of three counts each of attempted murder (18 Pa.C.S.
     §§ 901(a), 2502) and aggravated assault (18 Pa.C.S. § 2702(a))
     regarding alleged victims Joseph Hickson, Jalil Caesar, and Clinton
     Cotton. He was also acquitted of one count of possessing an
     instrument of crime (18 Pa.C.S. § 907). In addition, [the trial
     court] granted [Appellant]’s motion for judgment of acquittal for
     possession of a firearm by a prohibited person (Pa.C.S. § 6105).
     The case was joined for trial with the charges at Docket Number
     CP-51-CR-0008741-2017, where [Appellant] was charged with
     the murder of alleged victim Joseph Hastings (Pa.C.S. § 2502).
     [Appellant] was acquitted of all charges regarding Mr. Hastings.




                                     -2-
J-S20021-20


       On January 25, 2019, [the trial court] imposed consecutive
       sentences of 3½ to 7 years[’] incarceration for the carrying a
       firearm without a license and 2½ to 5 years[’] incarceration for
       the carrying a firearm on a public street in Philadelphia, for an
       aggregate sentence of 6 to 12 years[’] incarceration. [Appellant]
       filed post-sentence motions, which the [trial court] denied on May
       20, 2019. [This appeal followed.]

Trial Court Opinion, 9/18/19, at 1-2 (citation to the record omitted).1

       On appeal, counsel filed an Anders brief challenging the discretionary

aspects of Appellant’s sentence. In response, Appellant filed a pro se brief

arguing that his sentence is excessive and taking issue with the trial court’s

reason for imposing an upward departure from the sentencing guidelines.

These circumstances are similar to Commonwealth v. Bennett, 124 A.3d
327 (Pa. Super. 2015), where counsel filed an Anders brief and the appellant

filed a pro se response to the Anders brief. Bennett outlined the proper

procedure in such cases. First, we determine whether counsel fulfilled the

dictates of Anders/Santiago, and if so, we address the issues raised in the

Anders brief. We also conduct an independent examination of the record as

to those issues. If we find the issues meritless, we next examine Appellant’s


____________________________________________


1 The parties agreed that Appellant had a prior record score of 4. See Trial
Court Opinion, 9/18/19, at 5, n.1. Regarding the carrying a firearm without
a license conviction, the offense gravity score was 9, and the standard
guidelines range was 36 to 48 months, plus or minus 12 months. Id. The
sentence imposed here, 3½ to 7 years’ incarceration, is therefore in the
standard range of the sentencing guidelines. Regarding the sentence for
carrying a firearm on a public street in Philadelphia, the gravity score was 5,
and the standard guidelines range was 9 to 16 months, plus or minus 3
months. Id. The sentence imposed here, 2½ to 5 years’ incarceration, is
therefore an upward departure from the sentencing guidelines.

                                           -3-
J-S20021-20


pro se allegations. As to these, we do not conduct an independent review of

the record, because Appellant’s pro se response/brief is treated as an

advocate’s brief. Id. at 333.

      In accordance with Bennett, we begin by considering the adequacy of

counsel’s compliance with Anders and Santiago.            Our Supreme Court

requires counsel to do the following.

      Prior to withdrawing as counsel on a direct appeal under Anders,
      counsel must file a brief that meets the requirements established
      by our Supreme Court in Santiago. The brief must:

            (1) provide a summary of the procedural history and facts,
      with citations to the record;

           (2) refer to anything in the record that counsel believes
      arguably supports the appeal;

             (3) set forth counsel’s conclusion that the appeal is
      frivolous; and

             (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

      Counsel also must provide a copy of the Anders brief to his client.
      Attending the brief must be a letter that advises the client of his
      right to: (1) retain new counsel to pursue the appeal; (2) proceed
      pro se on appeal; or (3) raise any points that the appellant deems
      worthy of the court[’]s attention in addition to the points raised
      by counsel in the Anders brief.

Commonwealth v. Orellana, 86 A.3d 877, 879–80 (Pa. Super. 2014). Upon

review of the record, we conclude counsel has satisfied the requirements set

forth in Anders and Santiago.




                                        -4-
J-S20021-20


      Next, in accordance with Bennett, we conduct an independent review

of the record concerning the issue raised in the Anders brief. The Anders

brief raises the following issue:

      Whether the sentencing court erred, and whether there are
      substantial questions presented about the sentence imposed upon
      the Appellant, where the sentence was excessive, outside the
      guidelines an contrary to the norms underlying the Sentencing
      Code, where the [trial c]ourt utilized sentencing enhancement
      considerations that were already factored into the offense gravity
      score and the prior record score, where the [trial c]ourt failed to
      give due consideration to the Appellant’s character, history and
      condition and where the [trial c]ourt failed to give due weight and
      proper consideration that the Appellant was shot twice and
      acquitted of all assault charges[.]

Anders Brief at 6.

      The issue raised in the Anders brief involves the discretionary aspects

of Appellant’s sentence. See, e.g., Commonwealth v. Ahmad, 961 A.2d
884, 886 (Pa. Super. 2008). Because challenges to the discretionary aspects

do not entitle an appellant to appellate review as of right, an appellant

challenging the discretionary aspects of his sentence must invoke this Court’s

jurisdiction by satisfying a four-part test to determine:     1) whether the

appellant has filed a timely notice of appeal; (2) whether the issue was

properly preserved at sentencing or in a motion to reconsider and modify

sentence; (3) whether the appellant’s brief has a fatal defect; and (4) whether

there is a substantial question that the sentence appealed from is not

appropriate under the Sentencing Code.      Commonwealth v. Moury, 992
A.2d 162, 169-70 (Pa. Super. 2010).


                                     -5-
J-S20021-20


      We apply an abuse of discretion standard to challenges to the

discretionary aspects of a sentence. Id. An abuse of discretion is

      more than a mere error of judgment; thus, a sentencing court will
      not have abused its discretion unless the record discloses that the
      judgment exercised was manifestly unreasonable, or the result of
      partiality, prejudice, bias or ill-will. In more expansive terms, our
      Court recently offered: An abuse of discretion may not be found
      merely because an appellate court might have reached a different
      conclusion, but requires a result of manifest unreasonableness, or
      partiality, prejudice, bias, or ill-will, or such lack of support so as
      to be clearly erroneous.

      The rationale behind such broad discretion and the concomitantly
      deferential standard of appellate review is that the sentencing
      court is in the best position to determine the proper penalty for a
      particular offense based upon an evaluation of the individual
      circumstances before it.
Id. at 169-70 (citation omitted).

      Additionally,

      [w]hen imposing a sentence, the sentencing court is required to
      consider the sentence ranges set forth in the Sentencing
      Guidelines, but i[s] not bound by the Sentencing Guidelines. . . .
      A court may depart from the guidelines if necessary, to fashion a
      sentence which takes into account the protection of the public, the
      rehabilitative needs of the defendant, and the gravity of the
      particular offense as it relates to the impact on the life of the
      victim and the community. When a court chooses to depart from
      the guidelines however, it must demonstrate on the record, as a
      proper starting point, his awareness of the sentencing guidelines.
      Further, the court must provide a contemporaneous written
      statement of the reason or reasons for the deviation from the
      guidelines.

      When reviewing a sentence outside of the guideline range, the
      essential question is whether the sentence imposed was
      reasonable. An appellate court must vacate and remand a case
      where it finds that “the sentencing court sentenced outside the
      sentencing guidelines and the sentence is unreasonable.”
      42 Pa.C.S.A. § 9781(c)(3).

                                       -6-
J-S20021-20



Commonwealth v. Sheller, 961 A.2d 187, 190 (Pa. Super. 2008) (citations

and quotation marks omitted).

      As an initial matter, we conclude that the only issue preserved for our

review is that the trial court erred in imposing a sentence that exceeded the

guidelines for his conviction under Section 6108. All other issues included in

the Anders brief were not preserved in Appellant’s post-sentence motion.

See Commonwealth v. Cartrette, 83 A.3d 1030 (Pa. Super. 2013) (“Issues

challenging the discretionary aspects of a sentence must be raised in a post-

sentence motion or by presenting the claim to the trial court during the

sentencing proceedings. Absent such efforts, an objection to a discretionary

aspect of a sentence is waived”) (citation omitted).

      In the trial court’s view, an upward departure from the sentencing

guidelines was warranted:

      [Appellant]’s conduct giving rise to his unlawful possession of a
      firearm on the night of the incident was not typical behavior
      contemplated by the [Sentencing] Guidelines for possession of a
      firearm. Knowing that he was on probation, [Appellant] stashed
      an unlicensed firearm in the trunk of his friend’s car for ready
      access during a night out at a club. When [Appellant] believed
      that his friend might have been in a bar fight, [Appellant] readily
      retrieved the weapon and returned to the club, ready to go inside
      [] and use it in the fight. The [trial court] fully recognizes that
      [Appellant] never entered the bar with the weapon and was
      acquitted of the murder, attempted murder and aggravated
      assault charges. However, it is not contested that his unlawful
      possession of a gun that evening started a chain of events that
      led to [Appellant]’s cousin being shot and killed by a security
      guard, and led to an innocent bystander in a parked car being
      shot. In addition, as the [the trial court] noted, consecutive


                                     -7-
J-S20021-20


      sentences were appropriate in order to achieve an aggregate
      sentence that would be fair under the circumstances.

Trial Court Opinion, 9/18/19, at 6-7 (citation to record omitted).

      Based on our independent review of the record, we conclude that the

trial court did not abuse its discretion, and agree with counsel that this issue

is frivolous.

      In his response to counsel’s Anders Brief, Appellant filed a pro se brief

that took issue with the trial court’s comment that “it is not contested that

[Appellant’s] unlawful possession of a gun that evening started a chain of

events that led to [Appellant]’s cousin being shot and killed by a security

guard, and led to an innocent bystander in a parked car being shot.” Trial

Court Opinion, 9/18/19, at 6-7.        Appellant argues that “the court[’s]

comments extrapolate both logic and the law beyond a fair reading of the

record . . . . Appellant, himself, did contest the assertion that his unlawful

possession of firearm started a chain of events as determined by the court.”

Appellant’s Pro Se Response to Counsel’s Anders Brief, 2/19/20, at 2.

According to Appellant, his possession of the weapon did not justify the two

security persons’ actions. See id. at 3. “They saw a gun, without more, and

unleashed a hail of bullets. Appellant’s possession of a firearm could have

been entirely legal and the same chain of events would have occurred.” Id.

      As discussed above, in reviewing Appellant’s pro se response to

counsel’s Anders brief, we do not conduct an independent review of the




                                     -8-
J-S20021-20


record but instead treat Appellant’s response as an advocate’s brief. Bennett,
124 A.3d at 333.

       Appellant does not challenge the facts but solely the weight these facts

should be accorded.      According to Appellant, the trial court improperly

weighed the sequence of the events against him when it should have been

weighed more favorably to Appellant, given that the security guards started

firing their weapons, and that he was hit twice by their bullets. No relief is

due.

       It is well-settled that we are not in the position of reweighing the facts

or substituting our judgment for that of the trial court. See Commonwealth

v. Peck, 202 A.3d 739, 748 (Pa. Super. 2019) (“this Court should not reweigh

the proper sentencing factors considered by the trial court and impose our

own judgment in        the   place   of   the   trial court”)   (citation   omitted);

Commonwealth v. Bricker, 41 A.3d 872, 876 (Pa. Super. 2012) (the

weighing process is exclusively for the sentencing court, and we, as an

appellate court, may not reweigh sentencing factors and substitute our own

judgment of the proper sentence).

       Upon review, we conclude that the trial court did not abuse its discretion

in fashioning Appellant’s sentence. Accordingly, we grant counsel’s motion to

withdraw and affirm the judgment of sentence.

       Counsel’s motion to withdraw granted. Judgment of sentence affirmed.




                                          -9-
J-S20021-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/20




                          - 10 -